AO 245B (Rev{f-118)   Judgment m a Cnmmal   Ca~e
                      Sheet l



                                        UNITED STATES DISTRICT COURT
                                                           Eastern District of Pennsylvania
                                                                              )
             UNITED STATES OF AMERICA                                         )        JUDGME.'.'l'T IN A CRIMINAL CASE
                                 v.
                      HOWARD M. APPEL
                                                           FILED              )
                                                                              )
                                                                                       Case Number: DPAE2: 18CR000321
                                                        DEC, 1 3 2018 ~                USM Number: 71312-053
                                                    v"-E3110···,1·....
                                                    N'\1
                                                                               )
                                                         1 ni'i:\1~ nrv, Clerl<j        Harlan Protass and Derek A. Cohen
                                                   By               Dep. Cler~         Defendant's Attorney
THE DEFENDANT:
bZI pleaded guilty to count(s)        One of the Information on August 15, 2018.
                                                 -            -  -          - -
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                 Nature of Offense




       The defendant is sentenced as provided in pages 2 through                   7          ofth1s Judgment. The sentence is imposed pursuant to
the Sentencmg Reform Act of 1984.

D The defendant has been found not gmlty on count(s)

D Count(s)                                                 Dis       Dare d1sffilssed on the motion of the Umted States.

         It is ordered that the defendant must notify the United States attorney for this distnct within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay rest1tut10n,
the defenaant must notify the court and United States attorney of material changes m economic c!fcumstances

                                                                              12/6/2018
                                                                            Date of lmpos1t10n of Judgment



                                                                                   <(~}.).~
                                                                            Signature of Judge




                                                                             Paul?· 91amond, U.S. District Court_Jt:dge
                                                                            Name and Title of Judge
AO 245B (Rev "'2118) Judgment m Cnmmal Case
                     Sheet 2 - lmpnsonment

                                                                                                     Judgment- Page    2     of   7
 DEFE~DANT: HOWARD M. APPEL
 CASE NU~BER: DPAE2:18CR000321

                                                           IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
 term of:
  SIXTY (60) MONTHS.




      liZ! The court makes the following recommendations to the Bureau of Prisons.

  It is recommended that Defendant be designated to FCI Cumberland.
  It 1s further recommended that Defendant participate in the RDAP program.


      l;z! The defendant is remanded to the custody of the United States Marshal

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.      D p.m.        on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the mstitut1on designated by the Bureau of Prisons:
            D before 2 p m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretnal Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                               . , with a certified copy of this judgment.



                                                                                                   L'NITED ST ATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev ~2/18)       Judgment ma Cnmmal Case
                          Sheet 3 - Supervised Release
                                                                                                                         Judgment- Page   3   of   7
DEFENDANT:     HOWARD M. APPEL
CASE ~11.JMBER: DPAE2:18CR000321
                                                                 SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     THREE (3) YEARS.




                                                              MANDATORY CONDITIOSS

I      You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within I 5 days of release from
       imprisonment and at least two penodic drug tests thereafter, as determined by the court.
              D The above drug testing condition 1s suspended, based on the court's determination that you
                  pose a low nsk of future substance abuse (check if app/zcable)
4       D You must make restitution Jn accordance with 18 U.S C §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution.   (check ifapplzcableJ
5.      ltf'   You must cooperate        Ill   the collection of DNA as directed by the probatton officer      (check if apphcable)

6.      D You must comply with the reqmrements of the Sex Offender Registratton and :!\'ottficat1on Act (34 U.S.C. § 2090 l, et seq.) as
               directed by the probat10n officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check zf applicable)
7.      D You must parttctpate in an approved program for domestic v10Ience.                (check   if apptzcable)




You must comply with the standard cond1ttons that have been adopted by thts court as well as with any other cond1t10ns on the attached
page
AO 2458 (Re.J'.!"02118) Judgment ma Cmrunal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Page        4        of
DEFENDANT: HOWARD M. APPEL
CASE NUMBER: DPAE2:18CR000321

                                        STANDARD        CONDITIO~S             OF SUPERVISION
As part of your supervised release, you must comply with the followmg standard condition<> of supervision. These conditions are imposed
because they establish the basic expectat10ns for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements m your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authonzed to reside within 72 hours of your
     release from imprisonment, unless the probat10n officer instructs you to report to a different probation office or withm a different tlme
     frame.
2. After initially reporting to the probation office, you will receive instruct10ns from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probat10n officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permiss10n from the
     court or the probation officer.
4.   You must answer truthfully the quest10ns asked by your probation officer
5. You must live at a place approved by the probation officer. If you plan to change where you hve or anything about your hvmg
     arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If notifying
     the probat10n officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
     hours of becoming aware ofa change or expected change.
6. You must allow the probation officer to VlSlt you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full tlme (at least 30 hours per week) at a lawful type of employment, unles<> the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your Job
     responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probat10n officer at least I 0
     days m advance is not possible due to unanticipated circumstances, you must notify the probation officer w1thm 72 hours of
     becoming aware of a change or expected change.
8. You must not commumcate or mteract with someone you know is engaged in cnmmal activity. If you know someone has been
     convicted of a felony, you must not knowingly commumcate or mteract with that person without first getting the permission of the
     probat10n officer.
9. If you are arrested or quest10ned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anythmg that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If the probat10n officer determines that you pose a nsk to another person (including an orgamzat1on), the probation officer may
     reqmre you to notify the person about the nsk and you must comply with that mstruct10n. The probation officer may contact the
     person and confirm that you have notified the person about the nsk.
13 You must follow the instructions of the probat10n officer related to the cond1t1ons of superv1s10n.



U.S. Probation Office Use Only
A U.S probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these condit10ns, see Overview of Probation and Supervised
Release Condltlons, available at: wv.w uscourts.gov.


Defendant's Signature                                                                                    Date
 AO 245B(Rev 02/18) Judgment ma Crnninal Case
                    Sheet 3D - Supervised Release
                                                                                           Judgment-Page    5     of       7
DEFE!'..'DANT: HOWARD M. APPEL
CASE NUMBER: DPAE2:18CR000321

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall refrain from the illegal possession and use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall submit to evaluation and treatment as approved
by the U. S. Probation Office. The defendant shall abide by the rules of any program and shall remain in treatment until
satisfactorily discharged with the approval of the Court.

The defendant shall provide the U.S. Probation Office with full disclosure of his/her financial records to include yearly
rncome tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of his/her
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant 1s in compliance with a payment schedule for any fine or restitution obligation
or otherwise has the express approval of the Court. The defendant shall not encumber or liquidate interest m any assets
unless rt is m direct service of the Fine or Restitution obligation or otherwise has the express approval of the Court.

Payment of the Fine is a condition of Supervised Release and the defendant shall satisfy the amount due in monthly
installments of not less than $10,000.00
AO 2458 (Rev j)2/18)                Judgment in a Cnmmal Case
         '      'Jt•                Sheet 5 - Crumnal Monetary Penalties
                                                                                                                                                Judgment -   Page       _6_              of         7
DEFENDANT: HOWARD M. APPEL
CASE NUMBER: DPAE2:18CR000321
                                                               CRIMINAL MONETARY PENALTIES
        The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6.


                                     Assessment                    JVT A Assessment*                                        Fine                          Restitution
    TOTALS                   $ 100.00                            $ 0.00                                                   $ 200,000.00                $



    D The determmation of restitution is deferred until                                                 . An Amended Judgment m a Criminal Case                                  fAO 245C)    will be entered
        after such determmation.

    D The defendant must make restitution (mcludmg community restitution) to the followmg payees m the amount hsted below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwtse in
        the priority order or percentage payment column below However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the Umted States 1s paid.

'.'lame of Payee
j
)
                            -P~.>~=~~m>.~ '""'"'~"·~-="'                             '"'~- ~.
                                                                                              Total Loss**
                                                                                                    H   '·'"   '"   '''    ~*"!      r•:•Restitution Ordered,       r- Priority
                                                                                                                                                                    i
                                                                                                                                                                                or Percenta2e
                                                                                                                                                                          .............  ,.... .
                                                                                                                                    J~,.,,w                         l
                                                                                                                                                                    ,.__.,..,,.,.,,.,~




                            A,,>•
                             ~                  "
                       w~~'""'io.""*'-~'' '




                                                                    ..,,,.~,·~




                                                                                 '
                                                                                 ~
                                                                                 !fu~,




                       7-                  '
               A'"'"~V"'l;i(~....t....."'*"~~"'" .,. "''''''~'-·"'-·'--·~~~...,,,;




TOTALS                                              $                                 0.00                          $                          0.00


D        Restitution amount ordered pursuant to plea agreement $

D        The defendant must pay mterest on restitution and a fine of more than $2,500, unless the restitut10n or fine is paid m full before the
         fifteenth day after the date of the Judgment, pursuant to 18 C.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
         to penalties for delmquency and default, pursuant to 18 U.S.C. § 3612(g).

D        The court determined that the defendant does not have the ability to pay mterest and it is ordered that:

         D the interest requirement is waived for the                                D       fine       D            rest1tut10n.
         D the interest requirement for the                          D fine              D     restitution ts modified as follows

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findmgs for the total amount oflosses are required under Chapters 109 A, 110, l lOA, and l l 3A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6 - Schedule of Payments

                                                                                                                Judgment - Page      7      of           7
DEFENDANT: HOWARD M. APPEL
CASE NUMBER: DPAE2:18CR000321

                                                        SCHEDULE OF PAYMENTS

Havmg assessed the defendant's abtlity to pay, payment of the total criminal monetary penalties is due as follows.

A        ill   Lump sum payment of$        200.100.00             due immediately, balance due

               D      not later than       -                    ·-
                                                                      , or
               lill   in accordance wtth   D C,      D D,        D E, or         lill   F below; or

B        D Payment to begin immediately (may be combined with                  DC,           D D,or      D F below); or
C        0     Payment m equal                          (eg, weekly, monthly, quarterly) installments of $                            over a period of
                             (e g .. months or years), to commence                      (e g. 30 or 60 days) after the date of this judgment, or

D        0     Payment in equal                      (e g. weekly. monthly. quarterly) mstallments of $          _               over a period of
                             (eg, months or years}, to commence                       (e.g. 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E        O Payment dunng the term of supervised release will commence wtthm                       (e g. 30 or 60 days) after release from
               1mpnsonment. The court wtll set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F        ill   Special instructions regarding the payment of criminal monetary penalties·

                The defendant shall make quarterly payments of $25.00 from any wages he may earn in prison in accordance with
                The Bureau of Prisons' Inmate Financial Responsibility Program. Any portion of the fine or assessment that is not
                paid in full at the time of release from imprisonment shall become a conditiOn of Supervised Release and shall be
                paid at the rate of $10,000.00 per month commencing 30 days after release from imprisonment


Unless the court has expressly ordered otherwise, if this Judgment imposes 1mpnsonment, payment of crimmal monetary penalties 1s due durmg
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments prev10usly made toward any criminal monetary penalties imposed.




D        Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
         and corresponding payee, if appropriate.




D        The defendant shall pay the cost of prosecution.

0        The defendant shall pay the follO\vmg court cost(s):

l!l'.i   The defendant shall forfeit the defendant's mterest in the followmg property to the Umted States:
          Forfeiture Money Judgment in the amount of $3,868,699.46 pursuant to an Order entered on December 6, 2018 by
          Paul S. Diamond, U.S.D.C.J.

Payments shall be applied m the followmg order: (1) assessment, (2) rest1tut1on pnnc1pal, (3) rest1tut1on mterest, (4) fine pnnc1pal, (5) fine
mterest, (6) commumty rest1tut10n, (7) NT A assessment, (8) penalties, and (9) costs, includmg cost of prosecut10n and court costs.
